This proceeding involves an application for a supervisory writ. The facts are similar and the questions of law are identical with those involved in David W. Goodman v. Fred Christensen, Ben Koester, and James Kennelly, the Board of County Commissioners and Board of Equalization in and for the county of Kidder, in the state of North Dakota, ante, 306, 300 N.W. 460. Our determination in this proceeding is therefore controlled by that decision. The writ prayed for is denied.
BURR, Ch. J., and CHRISTIANSON, NUESSLE, and BURKE, JJ., concur. *Page 321